Title: From Thomas Jefferson to Aaron Burr, 15 December 1800
From: Jefferson, Thomas
To: Burr, Aaron



Dear Sir
Washington Dec. 15. 1800.

Although we have not official information of the votes for President & Vice President and cannot have until the first week in Feb. yet the state of the votes is given on such evidence as satisfies both parties that the two Republican candidates stand highest. from S. Carolina we have not even heard of the actual vote; but we have learnt who were appointed electors, and with sufficient certainty how they would vote. it is said they would withdraw from yourself one vote. it has also been said that a General Smith of Tennissee had declared he would give his 2d. vote to mr Gallatin; not from any indisposition towards you, but extreme reverence to the character of mr G. it is also surmised that the vote of Georgia will not be entire. yet nobody pretends to know these things of a certainty, and we know enough to be certain that what it is surmised to be withheld will still leave you 4. or 5. votes at least above mr A. however it was badly managed not to have arranged with certainty what seems to have been left to hazard. it was the more material because I understand several of the highflying federalists have expressed their hope that the two republican tickets may be equal, &  their determination in that case to prevent a choice by the H. of R. (which they are strong enough to do) and let the government devolve on a President of the Senate. decency required that I should be so entirely passive during the late contest that I never once asked whether arrangements had been made to prevent so many from dropping votes intentionally as might frustrate half the republican wish; nor did I doubt till lately that such had been made.
While I must congratulate you, my dear Sir, on the issue of this contest, because it is more honourable and doubtless more grateful to you than any station within the competence of the chief magistrate, yet for myself, and for the substantial service of the public, I feel most sensibly the loss we sustain of your aid in our new administration. it leaves a chasm in my arrangements, which cannot be adequately filled up. I had endeavored to compose an administration whose talents, integrity, names & dispositions should at once inspire unbounded confidence in the public mind, and ensure a perfect harmony in the conduct of the public business. I lose you from the list, & am not sure of all the others. should the gentlemen who possess the public confidence decline taking a part in their affairs, and force us to take up persons unknown to the people, the evil genius of this country may realize his avowal that ‘he will beat down the administration.’—the return of mr Van Benthuysen, one of your electors, furnishes me a confidential opportunity of writing this much to you, which I should not have ventured through the post office, at this prying season. we shall of course see you before the 4th. of March. accept my respectful & affectionate salutations.

Th: Jefferson

